Citation Nr: 9924962	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicose veins.

2.  Entitlement to service connection for scoliosis of the 
dorsal spine.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including chronic depression and/or 
post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for shin splints.

6.  Entitlement to service connection for arthritis of the 
right knee.

7.  Entitlement to service connection for anemia with 
blackout spells.

8.  Entitlement to service connection for sinusitis.
REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from July 
1986 to December 1988, when she received a general discharge.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
increased evaluation for the appellant's bilateral varicose 
veins disability, as well as entitlement to service 
connection for dorsal spine scoliosis, low back pain, shin 
splints, sinusitis, depression, post-traumatic stress 
disorder (PTSD), arthritis of the right knee and anemia with 
blackout spells.

In January 1999, a videoconference hearing was held between 
Jackson and Washington, DC, before Michael D. Lyon, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102.

The issues of entitlement to an increased evaluation for the 
varicose veins disability and entitlement to service 
connection for an acquired psychiatric disorder and for 
anemia with blackout spells will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's non-remanded issues on appeal 
has been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any disability of the back that is related to 
service.  The appellant was found to have mild dorsal 
scoliosis on entry into service; this condition did not 
worsen as a result of service.  The appellant's isolated 
single in-service instance of a back muscle spasm has not 
been shown to have been other than acute and transitory.  The 
evidence does not establish that the appellant currently has 
any disability of the low back that is related to service.  

3.  The service medical records do not contain any evidence 
of any treatments for, or complaints of, shin splints or a 
right knee disorder.  The appellant has submitted no evidence 
showing any continuing or existing left or right shin 
pathology or any right knee pathology that is related to 
service, nor has she submitted any evidence showing a current 
diagnosis or treatment for any left or right shin disorder, 
or for any right knee disorder. 

4.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current low back pain, any 
alleged current left or right shin disorder or any alleged 
right knee disorder and any disease or injury incurred during 
service.

5.  The appellant was treated in-service for sinusitis with 
findings of positive bilateral maxillary sinuses.  Not long 
after service, she was treated for sinusitis with findings of 
very tender and congested maxillary sinuses.  The appellant 
currently carries a diagnosis of chronic sinusitis.


CONCLUSIONS OF LAW

1.  Well-grounded claims of service connection for dorsal 
scoliosis, a low back disorder, shin splints and a right knee 
disorder have not been presented and those claims are denied.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).

2.  With resolution of reasonable doubt in the appellant's 
favor, sinusitis was incurred during the appellant's active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A chronic disease, such as arthritis, listed in 
38 C.F.R. § 3.309(a) will be considered to have been incurred 
in service if it is manifest to a degree of 10 percent or 
more one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A.  Back, shin and knee claims.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The appellant testified during her personal hearing, 
conducted at the RO in October 1996, that she had been 
treated three times during basic training for shin splints 
and that she got a waiver to wear tennis shoes.  She further 
stated that she had not recently received any treatment for 
shin splints.  See Hearing Transcript p. 4.  The appellant 
testified that she could not recall whether she had received 
any treatment in-service for her right knee and also that she 
was not currently receiving any treatment for the right knee.  
See Hearing Transcript p. 5.  The appellant stated that she 
had been diagnosed with a lumbar strain in-service, that she 
had been given antibiotics for treatment of a sinus problem 
in-service, and that she was currently being treated for 
sinusitis at a VA facility.  See Hearing Transcript pp. 4-6.  
On questioning, the appellant said that she was not currently 
suffering from any shin splint type pain in her legs.  See 
Hearing Transcript pp. 6-7.  

The appellant subsequently testified at her January 1999 
videoconference hearing that, while she was not currently 
being treated for her back due to her pregnancy, she had 
previously been treated with medication and the use of a 
girdle.  See Video Hearing Transcript p. 3.  She also 
testified that she had problems with shin splints in-service 
due to running and marching, that she had a serious attack of 
shin splints the previous summer, that she was treated on 
active duty for sinusitis, and that she currently experienced 
sinus attacks three to four times per year.  See Video 
Hearing Transcript pp. 5-6.  The appellant further testified 
that she experiences swelling in her right knee.  See Video 
Hearing Transcript pp. 8-9.  She also stated that she had 
hurt her back while on temporary duty at Offutt Air Force 
Base, for which she was put on waiver and received treatment 
at Lackland Air Force Base in November or December of 1987.  
See Video Hearing Transcript pp. 15-16.

Review of the service medical records reveals that the 
appellant was found to have mild dorsal scoliosis on her 
entrance examination, conducted in March 1986.  The reports 
from the October 1988 separation examination and history 
reveal that the appellant complained of recurrent back pain, 
but was found to have a normal spine, except for a mild 
dorsal scoliosis, on examination.  This condition was noted 
to have existed prior to service.  The only other mention of 
a back-related complaint occurs in October 1987, when the 
appellant sought medical treatment for pain in her right 
back; she indicated that she had washed her car and then done 
some dancing.  It was noted that she had no prior history of 
back pain.  On physical examination, she demonstrated a full 
range of motion, but there was pain with flexion.  A muscle 
spasm was noted in the right paraspinous muscles of the 
thoracic spine.  The clinical assessment was muscle spasm of 
the thoracic area; this was still present when the appellant 
was re-examined the next day.  A muscle relaxant was 
prescribed and the appellant was placed on profile for ten 
days.  There is no further mention of any back problem in the 
service medical records.

Shortly after the appellant's release from active duty, she 
received treatment as an Army dependent in Germany.  A 
physician's clinic note dated in July 1989 indicates that the 
appellant did not have any chronic medical problems.  A note 
dated in July 1991 indicated that the appellant had been in a 
motor vehicle accident two months previous and that she was 
still complaining of neck pain.  Three weeks later, the 
appellant sought medical treatment for a back ache on both 
sides of five days duration.  A urinary tract infection was 
diagnosed.

Subsequent VA medical treatment records indicate that the 
appellant sought a referral to the back pain clinic in 
January 1996.  She complained of a backache on and off for 
about seven years.  On physical examination, the appellant's 
back was nontender with no signs of a recent injury and no 
scars.  When seen for complaints of chronic pain in early 
1996, she was instructed in exercises.  Examinations revealed 
no tenderness, and a full range of motion.  X-rays of the low 
back were interpreted as not revealing abnormality.  

The appellant again sought treatment for low back pain in 
June 1996; she said that the pain was without radiation or 
numbness or weakness in the legs.  On physical examination of 
the back, she demonstrated full range of motion, normal motor 
and sensory testing and equal deep tendon reflexes 
bilaterally.  The impression was chronic pain- stable.  The 
appellant was admitted to a VA hospital in September 1997 for 
psychiatric treatment; on physical examination, nothing 
significant was revealed and the Axis III diagnosis did not 
include any back disorder.  

There is no mention anywhere in the service medical records 
of any complaints or findings related to shin splints.  The 
appellant was placed on profile in July 1986 for tennis shoes 
due, not to shin splints, but some toe blisters.  The post-
service Army dependent medical records do not contain any 
mention of shin splints.  Nor do the post-service VA medical 
records.  Likewise, there is no mention of any right knee 
disorder in the service medical records or any of the post-
service medical records.  There is no x-ray evidence of 
record that indicates the existence of any arthritis in the 
right knee.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran has the burden to bring evidence to 
render plausible that an underlying disability, which can 
account for symptoms alleged, currently exists or that the 
symptoms themselves are medically verifiable and constitute 
disabilities for which he is claiming service connection in 
order to establish a well-grounded claim.

The appellant was diagnosed with mild dorsal scoliosis on her 
entry into the Air Force and she was found to have mild 
dorsal scoliosis at the time of her separation from service.  
In her June 1997 Appeal to the Board, the appellant stated 
that her scoliosis condition did not cause pain and that her 
low back pain had no connection to the preexisting scoliosis.  
There is no evidence of record to show that there was an 
increase in the appellant's dorsal scoliosis during service, 
and therefore no aggravation of that preexisting condition 
can be found to have occurred.  

While the appellant did receive treatment for a back muscle 
spasm when she was in the Air Force, there is no medical 
evidence of record to establish that this back condition was 
other than acute and transitory.  In addition, she has 
presented no evidence that any shin disorder is now present, 
or that any right knee disorder now present.  No current 
right knee arthritis has been radiographically or clinically 
demonstrated in the evidence of record.  Likewise, no current 
low back disability related to service has been 
radiographically or clinically demonstrated in the evidence 
of record.  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant was diagnosed with dorsal scoliosis prior to 
service, that it did not increase in severity as a result of 
service and that she received in-service treatment for a back 
muscle spasm that resolved without any complications or 
residuals.  No clinical abnormality as a result of the 
scoliosis or the back muscle spasm has been medically 
demonstrated to be currently present.  No shin splints or 
right knee disorder has ever been clinically demonstrated.  
The appellant has not provided any medical evidence, except 
the statement of her opinions contained in her written 
statements to establish that she suffers from any back, shin 
or right knee disability and her statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant suffers from any disorder of the back, the 
shins, or the right knee or that there is a service 
relationship, and such would be required to make the claims 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  (Citation omitted.)  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Thus, the claims for service connection for a 
back disorder, for shin splints and a right knee disorder 
must be denied as not well-grounded.  Where there is no 
medical evidence demonstrating that the claimed disorder 
currently exists, the claim is not well-grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  Because these 
four claims of the appellant are not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1996 Statement of the Case (SOC), 
its May 1997 Supplemental Statement of the Case (SSOC) and 
its November 1997 SSOC, in which the appellant was informed 
that her service medical records were negative for any 
clinical evidence of any additional scoliosis or a permanent 
low back disorder or shin splints, and that there was no 
evidence within one year of service of any arthritis in the 
right knee.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Moreover, there is 
no indication that there are any available records which 
would make the claims well-grounded.

Furthermore, as the evidence needed to well-ground these 
claims is essentially similar to that needed to allow the 
claims, the appellant has been informed as to what is needed.  
Thus there is no prejudice in the Board entering a decision 
on the subissue of whether the claims were well-grounded.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that she currently suffers from any additional 
scoliosis or any back disorder or shin splints or right knee 
disorder, including arthritis, and since she has failed to 
present competent medical evidence that her claims of such 
pathology are plausible, that is, she has failed to present 
medical evidence that links the alleged disorders to service 
or demonstrates the existence of them, these claims for 
service connection must be denied as not well-grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995).

II.  Sinusitis claim.

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for a sinus disorder is 
plausible and capable of substantiation, and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, the VA must assist her 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

As previously indicated, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, there must be identifiable as manifestations 
of a chronic disease or permanent effects of an injury.  

Further, a present disability must exist and it must be shown 
that the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse by 
the appellant's military service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

Review of the service medical records reveals that the 
appellant stated that the appellant was found in January 1988 
to have bilateral maxillary sinus redness on physical 
examination; sinusitis was the clinical impression.  In March 
1988, the appellant complained of congestion and a runny 
nose; after physical examination, the clinical assessment was 
allergic rhinitis.  In May 1988, the appellant complained of 
a sore throat; on physical examination the sinuses were 
positive in the right and left maxillary areas.  The clinical 
assessment was sinusitis.  

After service, in February 1991, the appellant sought 
treatment for a bad cold.  On physical examination, her 
maxillary sinuses were very tender and congested; sinusitis 
was diagnosed.  In December 1995, a VA physician noted 
tenderness of the frontal sinuses; the assessment was acute 
sinusitis.  In January 1996, the appellant sought treatment 
for continued sinusitis symptoms and the assessment was 
chronic sinusitis.  The same assessment was rendered in 
February 1996.  In March 1996, the appellant underwent a 
sinus CT which revealed a small amount of fluid and/or 
mucosal thickening in all paranasal sinuses.  Again, the 
assessment was chronic sinusitis.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for 
rhinitis/sinusitis.  It appears from the evidence of record 
that she began to suffer from this sometime in early 1988 and 
that she was prescribed medication to treat the condition for 
several months before she was discharged from service.  The 
evidence of record also indicates that the appellant has been 
treated and on medication for sinusitis in the time since her 
discharge from service.  Therefore, the weight of the medical 
evidence currently of record supports the conclusion that the 
appellant suffers from nasal pathology, characterized as 
sinusitis, that is related to service and that chronicity 
sufficient to establish service connection has been 
demonstrated.



ORDER

Well-grounded claims for service connection for scoliosis of 
the dorsal spine, a low back disorder, bilateral shin splints 
and a right knee disorder, including arthritis, not having 
been submitted, each claim is denied.

Entitlement to service connection for sinusitis is granted.


REMAND

In November 1997, the RO issued a rating decision confirming 
the previous denials of the appellant's claim of entitlement 
to an increased evaluation for her service-connected 
bilateral varicose veins.  However, the VA subsequently 
revised the diagnostic criteria pertaining to diseases of the 
arteries and veins, including varicose veins.  See 38 C.F.R. 
Part 4, Diagnostic Code 7120 (revised as of Jan. 12, 1998); 
62 Fed.Reg. 65219 (Dec. 11, 1997).  These amendments included 
a complete revision of Diagnostic Code 7120, which is the 
diagnostic code under which the appellant's service-connected 
varicose veins are rated.  See, 38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7120 (1998).

It is also noted that the evaluation assigned stems from an 
initial rating.  Thus, the holding of the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999) is also for application.  
The appellant's claim for an increased rating for the 
service-connected varicose veins of her two lower extremities 
needs to be re-adjudicated so that she can have the most 
favorable version of the applicable regulations, and the 
Fenderson holding applied.  See, Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

The Board notes that the new rating criteria specify that 
where there is involvement of more than one extremity, each 
extremity is to be rated separately, and then combined under 
38 C.F.R. § 4.25 with application of the bilateral factor at 
38 C.F.R. § 4.26, if warranted.  In the instant case, the RO 
has not had the opportunity to review the evidence in light 
of the change in the rating criteria noted above.  More 
importantly, the appellant has not had an opportunity to be 
apprised of the revised criteria applicable to her service-
connected varicose veins and to enter evidence or argument to 
establish entitlement to a higher rating under the revised 
criteria.  The appellant should therefore be afforded a 
medical examination to establish the current status of her 
bilateral varicose veins.

Review of the service medical records reveals that the 
appellant was diagnosed in August 1987 with severe iron 
deficiency anemia.  She was prescribed FeSO4; subsequent 
laboratory testing conducted in August 1988 revealed normal 
values for hemoglobin and hematocrit as indicated by the 
examiner who conducted the October 1988 separation 
examination.  However, the examiner noted that the appellant 
was still symptomatic.  

Post-service medical records indicate that the appellant 
demonstrated low red blood cell values and indices in 1991.  
A March 1996 VA clinic note indicated that the appellant 
continued to be prescribed FeSO4.  However, another VA clinic 
note, dated in January 1996, indicated that the appellant was 
thought to be suffering from thalassemia.  Subsequent medical 
records in evidence do not indicate whether this question was 
ever resolved.  The appellant should be afforded a VA medical 
examination to determine the nature of her anemia.

Concerning the claim for service connection for a psychiatric 
disorder, and regarding non-combat stressors, the Court has 
held that "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non- combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members, and records 
that indicate behavior changes that occurred at the time of 
the incident that may indicate the occurrence of an in-
service stressor.  A recent Court case, Patton v. West, 
12 Vet. App. 272 (1999), has highlighted the importance of 
the RO following the more particularized requirements 
delineated in the M21-1 for personal-assault PTSD claims.  It 
is not clear that the RO has achieved the level of 
development required by the Court's holding in Patton. 

The evidence of record indicates that an Axis I diagnosis of 
dysthymia was rendered for the appellant during her September 
1997 VA hospitalization.  Review of VA Trauma Recovery 
Program records, dated in 1998 and 1999, indicate that the 
appellant has been given an Axis I diagnosis of PTSD, as well 
as adjustment disorder with mixed features.  A January 1999 
note indicates that the appellant currently suffers from 
sexual dysfunction secondary to the alleged rape that 
occurred in the military.  The evidence of record also 
constrains hearing testimony and written statements of the 
appellant describing various incident of sexual harassment, 
rape and physical assault that occurred while she was in the 
Air Force.  Furthermore, there is evidence of record that 
establishes that the appellant was the victim of domestic 
violence in 1990; that she was imprisoned in March 1992 in 
Cobb County, Georgia; that she told a long-time female friend 
that she was assaulted by a male friend in Miami, Florida and 
that while at a strip club someone tried to force her to have 
sex.  It does not appear that the RO has contacted the 
Military Police at the Bremerhaven Army base in Germany to 
obtain the records that led to a Social Work note in the 
appellant's Army dependent medical records, dated July 25, 
1990, that the "Family Advocacy Case Management Team opened 
this case as a case of Substantiated Spouse Abuse."  It also 
does not appear that the RO contacted the appellant to 
ascertain the names and addresses of the psychiatrists that 
she was sent to see by her employers after service.

There were at least two specific stressors, in addition to 
generalized sexual harassment, reported by the appellant in 
support of her PTSD claim.  One incident occurred during 
April 1987, when she was reportedly raped in an off-base 
apartment.  Two airmen were named as being involved.  The RO 
has not yet ascertained whether or not any personnel matching 
the names and ranks given were stationed in Texas at that 
point in time. 

The appellant has also reported that, in May 1988, she was 
sent to Tinker Air Force Base for temporary duty, and that 
she suffered incidents of sexual harassment that she reported 
to a master sergeant at her home airbase.  Subsequently, on 
the night of the Spinks/Tyson fight, she was physically 
assaulted on the base.  The assailant was apprehended by the 
Security Police and the appellant says that she gave a 
statement and agreed to press charges.  The appellant also 
stated that she reported this assault when she returned to 
her home base and that she subsequently sought assistance 
from her base Social Actions Office.  There is no evidence of 
record to indicate that the RO contacted Tinker Air Force 
Base to obtain the Security Police Incident Report log or the 
associated records of the alleged assault, or that the Air 
Force or Kelly Air Force Base were contacted to obtain the 
base Social Action Office records, or that the Air Force was 
contacted to ascertain the current address of the now-retired 
master sergeant from the retired enlisted personnel payroll 
list so that a letter of inquiry might be sent to her.  

In view of the account given by the veteran of the sexual 
assaults that purportedly happened in service and of the 
events that followed, the Board will ask for the RO to 
attempt to develop the record further as will be explained 
below.  Regardless of whether an in-service stressor is 
verified, the appellant should also be afforded a VA 
examination to determine if any of the mental disorders 
reported in the claims file are linked to active duty in any 
way.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In light of the 
foregoing, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any additional 
physicians, hospitals or treatment 
centers (private, VA or military) who 
provided her with relevant treatment for 
her service-connected varicose veins, as 
well as for treatment since service for 
any psychiatric problems or anemia, 
including any psychiatric evaluations she 
underwent pursuant to her employers' 
requests and any psychiatric records from 
the Bremerhaven Army Base medical 
facilities.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant if needed, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant at any point in the file to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims, to the 
extent that they are not already of 
record.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  With assistance from the appellant as 
needed, the RO should also obtain copies 
of any psychological or psychiatric 
evaluations conducted in relation to the 
appellant's sentencing and/or release 
from prison in Cobb County, Georgia, in 
approximately March 1992.

3.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assaults during service.  The RO 
inquiry should include possible sources 
listed in M21-1, part III, 5.14.  The 
appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event(s) and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant, 
including the Military Police at 
Bremerhaven Army base, the Security 
Police at Tinker Air Force Base, and the 
Kelly Air Force Base Social Action 
Office.  A field examiner should be 
utilized if a personal interview is 
deemed necessary to obtain any supporting 
evidence or if specific records or 
statements sought cannot otherwise be 
provided.

5.  The RO should determine whether any 
of the individuals named by the appellant 
as having knowledge of the alleged events 
can be located through VA or service 
sources.  If any of them can be located, 
the RO should offer to forward a letter 
from the veteran to such individuals for 
the purpose of obtaining a statement 
concerning their knowledge of the alleged 
stressful events.  If any statements are 
obtained through this means or if the 
appellant provides any statements on her 
own, the RO should verify through service 
department sources that the individual 
offering a statement was actually 
stationed with the appellant at the time 
in question.

6.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  The RO should then schedule the 
appellant for a comprehensive examination 
by a board-certified psychiatrist, if 
available, to determine the nature and 
etiology of her current psychiatric 
disorder(s), if any, and specifically to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
appellant's in-service stressor(s).  The 
claims file must be made available to and 
be reviewed by the examiner prior to the 
requested study.  The psychiatrist should 
conduct an examination with consideration 
of the criteria for PTSD.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.  

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, including prison records, should 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, post-
service domestic violence or substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how she re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

8.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of her 
bilateral leg varicose veins.  The 
examiner should state the findings in 
terms consistent with the new rating 
criteria.  The claims file must be made 
available to the examiner prior to the 
examination.

9.  A VA examination should be conducted 
by a specialist in blood disorders, if 
available, in order to determine the 
severity and etiology of the claimed 
blood disorder, to include thalassemia.  
All testing deemed necessary should be 
performed.  In conjunction with a review 
of the claims file, it is requested that 
the examiner render an opinion as to when 
any blood disorder was initially 
manifested.  If such was present prior to 
service, the examiner should state 
whether it is as least as likely as not 
that the preservice blood disorder 
underwent a chronic increase in severity 
beyond natural progression during the 
appellant's period of active duty.  The 
examiner should discuss all pertinent 
hematology testing results of record and 
should also provide a complete rationale 
for all conclusions reached.

10.  The RO should advise the appellant 
that failure to report for the scheduled 
examinations may have adverse 
consequences to her claims as the 
information requested on these 
examinations addresses questions of 
causation, severity and symptomatology 
that are vital in these claims.  
38 C.F.R. § 3.655.  The appellant is also 
instructed that she and her 
representative are free to offer any 
additional argument or evidence they 
desire while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

11.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action. 38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

12.  After completion of the above, the 
RO should undertake adjudicatory action 
to consider the appellant's claim on 
appeal in view of the material added to 
the claims file since the last formal 
adjudication by the RO.  That 
readjudication should also reflect 
application of all appropriate legal 
theories, including the provisions of 
38 C.F.R. § 3.304, 3.306 and the Patton 
case, supra.  The RO should also 
adjudicate the appellant's claim of 
entitlement to an increased evaluation 
for her bilateral varicose veins, taking 
into account the amended provisions of 
38 C.F.R. § 4.104.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until she receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

